AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                     FILED IN THE
                                                     Eastern District of Washington                        U.S. DISTRICT COURT
                                                                                                     EASTERN DISTRICT OF WASHINGTON

                   WILLIAM M. JULIAN,
                                                                                                      Oct 28, 2019
                                                                     )                                    SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-cv-202-SAB
                                                                     )
                   JEFFERY A. UTTECHT,                               )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Petitioner’s Petition for Writ of Habeas Corpus (ECF No. 1) is DISMISSED with prejudice as time barred under 28
’
              U.S.C. § 2244(d).
              The Court certifies there is no basis upon which to issue a certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App.
              P. 22(b).


This action was (check one):
’ tried by a jury with Judge                                                                          presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge             STANLEY A. BASTIAN.




Date: 10/28/2019                                                           CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Allison Yates
                                                                                          (By) Deputy Clerk

                                                                            Allison Yates
